Filed 1/22/15 P. v. Bartholomew CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D066352

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. RIF1101678)

DOREEN LOUISE BARTHOLOMEW,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County, Richard T.

Fields, Judge. Affirmed in part, modified in part.



         Marilee Marshall, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Peter Quon, Jr., and Randall D.

Einhorn, Deputy Attorneys General, for Plaintiff and Respondent.
                                    INTRODUCTION

       A jury convicted Doreen Louise Bartholomew of arson of an inhabited structure

(Pen. Code § 451, subd. (b); count 1)1 and animal cruelty (§ 597, subd. (a); count 4). The

court sentenced Bartholomew to the midterm of five years in prison on count 1 and the

midterm of two years on count 4 to be served concurrently.

       Bartholomew contends there was insufficient evidence to establish (1) the

mobilehome was a structure under section 450, subdivision (b), because the prosecution

did not prove the mobilehome was fixed to a particular location, and (2) Bartholomew

possessed specific intent to kill the dog because she did not want the dog to burn or die

when she set fire to the mobilehome. Bartholomew also contends her sentence for count

4 should have been stayed under section 654 because both of the convictions for counts 1

and 4 were based on a single act. We modify the judgment to stay the sentence on count

4, and we otherwise affirm the judgment.

                  FACTUAL AND PROCEDURAL BACKGROUND

       Bartholomew suffered multiple seizures and strokes over several years, limiting

her ability to process verbal communication, express her thoughts, and care for herself.

When it became too difficult for her husband to care for her, he arranged for

Bartholomew to live with her best friend, Barbara Hoke. On December 31, 2010,

Bartholomew moved in with Hoke who assisted Bartholomew with daily activities such

as cooking meals and driving Bartholomew to medical appointments.


1      All further statutory references are to the Penal Code unless otherwise indicated.

                                             2
       Hoke lived in a mobilehome for at least seven years. At trial, the home was

described variously as a mobilehome, house, doublewide manufactured home, pre-

manufactured home, modular home and structure. In February 2011 another tenant

rented the third bedroom of the mobilehome.

       On February 23, 2011, the day before the fire, Bartholomew became upset with

Hoke because Hoke convinced Bartholomew to keep the dental appointment

Bartholomew wanted to reschedule. Bartholomew texted her brother, "Gonna kill

Barbara l-o-l just kidding she text me to do something as she wake me . . . ." Upon

arrival at the dentist's office, they discovered the dentist rescheduled the appointment and

could not see Bartholomew that day.

       Bartholomew became very upset. During an argument with Hoke, Bartholomew

threw a notebook and refused to speak further with Hoke.2 Bartholomew spent the

evening online using the computer in her bedroom.

       At approximately 3:45 a.m., one of Hoke's two small dogs began to bark,

awakening Hoke. Hoke realized there was a fire in Bartholomew's room after she

knocked on Bartholomew's door and discovered the door was very hot. Hoke stepped

away from the door and called for Bartholomew and the other tenant. When

Bartholomew's door exploded, Hoke saw the bedroom was engulfed in flames. Hoke

escaped through the front door with one dog because she could not locate the other dog in



2     Hoke occasionally communicated with Bartholomew by writing in a notebook to
help Bartholomew understand.

                                             3
the smoke. The other tenant escaped through the back door. Bartholomew was found in

the carport with a knife in her lap and a non-life threatening injury to her chest.

        Bartholomew admitted she lit a scented candle that evening. She claimed she

placed it on the floor near her bed. She said she returned to the computer after lighting

the candle and later noticed embers burning the bed skirt. Bartholomew posted a

message to her brother on a social media site, stating, "I woke up, and I'm leaving.

[Hoke] is sleeping. If you wake her, I'll hate you. Okay. I'm burning, and I don't care.

Wow, this is crazy. Time to go." Instead of putting out the fire burning the bed skirt,

Bartholomew left her bedroom, closed the bedroom door, took a knife from the kitchen,

walked out of the back door of the mobilehome, and used the knife to stab her chest.

        The investigating fire battalion chief later conducted a controlled burn test and

determined placing a lighted candle on the floor next to a bed was not sufficient to cause

the fire.

                                       DISCUSSION

                                              I

        Bartholomew contends there was insufficient evidence to establish (1) the

mobilehome was a structure for purposes of the arson statutes because the People did not

prove the mobilehome was fixed to a particular location, and (2) Bartholomew possessed

specific intent to kill the dog because she did not want the dog to burn or die when she set

fire to the mobilehome. We disagree.

        We apply the substantial evidence standard of review to assess the sufficiency of

the evidence. (People v. Banks (2014) 59 Cal. 4th 1113, 1156.) Substantial evidence is

                                              4
defined as "evidence that is reasonable, credible, and of solid value—such that a

reasonable trier of fact could find the defendant guilty beyond a reasonable doubt."

(Ibid.) We view the record in the light most favorable to the judgment, and affirm the

convictions if any rational trier of fact could have found guilt based on the evidence and

inferences. (Ibid.)

                                              A

       Bartholomew contends the People failed to prove the mobilehome was a structure

within the meaning of section 451, subdivision (b), to support a conviction of arson of an

inhabited structure. Specifically, Bartholomew contends the People did not establish the

mobilehome was affixed to a particular location and could not readily be moved. (People

v. Labaer (2001) 88 Cal. App. 4th 289, 292 (Labaer).)

       Section 451 states, "A person is guilty of arson when he or she willfully and

maliciously sets fire to or burns or causes to be burned or who aids, counsels, or procures

the burning of, any structure . . . ." The statutory definition of structure includes "any

building." (§ 450, subd. (a).) Because the term "building" is not statutorily defined, we

apply the plain meaning of the statute in light of the evidence before us. (Labaer, supra,

88 Cal.App.4th at p. 292.) The term building "describes a covered structure that stands

predominately by itself and appears more separate and distinct from any other structure

than connected to and a part of another structure." (People v. Muszynski (2002) 100
Cal. App. 4th 672, 679.)

       In Labaer, we held a partially disassembled mobilehome satisfied the statutory

definition of a structure. (Labaer, supra, 88 Cal.App.4th at p. 294.) In that case, the

                                              5
defendant did not dispute the mobilehome constituted a "building" for the purposes of

arson statutes in the months prior to the fire. (Id. at 292.) We noted the "evidence

established the home was fixed to a particular location, could not be readily moved, and

had been used as [defendant's] residence for several months." (Ibid.) The issue before us

in Labaer was whether defendant's actions of dismantling the mobilehome the day before

the fire "converted the mobilehome from a 'structure' under section 451, subdivision (c)

to generic 'property' subject to lesser punishment under section 451, subdivision (d)."

(Id., at p. 293.) We concluded it remained a structure because the dismantling was not

completed. (Ibid.) It had four sides not amounting to solid walls, but with insulation and

a partial roof. The interior was largely intact with an interior wall, furnishings, stairs

leading to the front door and a particleboard floor.3 (Id., at pp. 293-294.)

       In this case, Hoke used the mobilehome as her residence for at least seven years.

The mobilehome had stairs leading to the front door, exterior walls, a full roof, bathroom,

kitchen, living room, bedrooms and furniture. The fire battalion chief explained, to

determine the cause of the fire, his team removed "structural components of the room of

origin," including floor joists, flooring and insulation.

       Therefore, we conclude there was sufficient evidence to support the jury's finding

the mobilehome satisfied the statutory definition of a structure for purposes of arson.



3     Bartholomew relies heavily on People v. Goolsby, which involved a motor home.
The case was depublished, however, when the California Supreme Court granted review.
(People v. Goolsby (2013) 215 Cal. App. 4th 1251, review granted Apr. 23, 2014,
E052297.)

                                               6
                                             B

       Bartholomew also contends insufficient evidence supported the jury's finding she

had the requisite intent for animal cruelty because there was no evidence she intended to

kill the dog. Again, we disagree.

       Section 597, subdivision (a) states, "[E]very person who maliciously and

intentionally maims, tortures, or wounds a living animal, or maliciously and intentionally

kills an animal, is guilty of a crime . . . ." We have concluded section 597, subdivision

(a) is a general, not specific, intent crime. (People v. Alvarado (2005) 125 Cal. App. 4th
1179, 1190.) The expressions " 'intentionally,' and 'maliciously' are expressions of

general, not specific, intent when used in a penal statute." (Id., at p. 1188.) The

defendant, therefore, must intend the wrongful act, but is not required to have intended

the result. (People v. Iraheta (2014) 227 Cal. App. 4th 611, 621.)4

       Here, the jury found Bartholomew intentionally started the mobilehome fire,

which resulted in the dog's death. The evidence showed Bartholomew knew the dogs

were in the mobilehome when she lit the candle, saw the embers burning her bed skirt,

closed her bedroom door, took her purse and a knife and left the mobilehome. Moreover,

Bartholomew does not dispute she possessed the requisite general intent to start the fire.




4      We decline to accept Bartholomew's invitation to adopt the reasoning of the
concurring opinion in Alvarado, which argued animal abuse under section 597,
subdivision (a), should be construed as a specific intent crime. (People v. Alvarado,
supra, 125 Cal.App.4th at p. 1192 (conc. opn. of McIntyre, J.).)
                                             7
       The evidence was, therefore, sufficient for the jury to find Bartholomew possessed

the general intent required to find her guilty of animal cruelty under section 597,

subdivision (a).

                                             II

       Section 654 precludes imposing multiple sentences for a single act resulting in

multiple convictions because a single act can only be punished once. (People v. Jones

(2012) 54 Cal. 4th 350, 360; see People v. Lujano (2014) 229 Cal. App. 4th 175, 190.) The

court imposed a five-year sentence for count 1 and a concurrent two-year sentence for

count 4. The People concede the court below erred by imposing concurrent sentencing

for counts 1 and 4 under section 654 because both were based on the single act of starting

the fire. Accordingly, the judgment is modified to stay the execution of the sentence on

count 4.




                                             8
                                     DISPOSITION

       The judgment is modified to stay the sentence on count 4 pursuant to section 654.

The superior court is directed to amend the abstract of judgment reflecting the

modification and to forward a certified copy of the amended abstract of judgment to the

Department of Corrections and Rehabilitation. In all other respects, the judgment is

affirmed.




                                                                      MCCONNELL, P. J.

WE CONCUR:


HALLER, J.


AARON, J.




                                            9